Order filed January 3, 2014




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00794-CV
                                   ____________

                          ROBERT PRIMO, Appellant

                                         V.

                       SCOTT ROTHENBERG, Appellee


                    On Appeal from the 133rd District Court
                             Harris County, Texas
                      Trial Court Cause No. 2012-68391A

                                    ORDER

      Appellant’s motion filed December 16, 2013, to supplement the clerk’s
record is granted. We note that under Rule 34.5(c) leave of court is not required
for supplementation. Tex. R. App. P. 34.5(c).

      The supplemental clerk’s record was filed December 30, 2013.

      Accordingly, appellant’s motion filed December 16, 2013, to extend time to
file appellant’s brief is granted to February 3, 2014.
      Because no separate motion to consolidate has been filed, no other relief is
granted.



                                     PER CURIAM